DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to the communication filed on December 23rd, 2020, claims 1, 4, 7, 10, 12-16, and 18-19 were amended as per the applicant’s request. Claims 1-2, 4-5, 7, 10, and 12-20 are presently pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claims 1, regarding Vanos as modified by Sichart and Brush to teach “displaying an event with a search term highlighted on both a calendar view and timeline view", have been considered but are moot in view of the new grounds of rejection. The examiner has introduced a new reference disclosing the new limitation by the applicant and therefore, the claims are still rejected, as incorporated by Hogue. The combination of the prior art teaches the amended claim, “transforming the user interface to display the event with the search term highlighted on both the calendar view and the timeline”.
With regard to the applicant’s arguments with regard to claim 12,that Vanos as modified by Sichart and Brush fails to teach “transform the user interface to display enable display of the first event on the calendar and the first event on the timeline with Hogue. The combination of the prior art teaches the amended claim, “transforming the user interface to display the event with the search term highlighted on both the calendar view and the timeline”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over van OS, U.S. PGPub Number 20130326401 (Hereinafter Vanos), in view of Sichart et al., U.S. PGPub Number 20090254825 (Hereinafter Sichart), in further Brush et al., U.S. PGPub Number 20080082925 (Hereinafter Brush), in further view of Hogue et al., U.S. PGPub Number 20080082578 (Hereinafter Hogue). 


As for claim 1, Vanos teaches a method executed on a computing device to search and locate an event on a calendar with a timeline, the method comprising: 
providing a user interface displaying a calendar view and a scrollable timeline, the calendar view displaying a plurality of events within a grid representation of a first plurality of dates and the timeline displaying, at least one of the plurality of events within a linear representation of a second plurality of dates, wherein the first plurality of dates is different from a second plurality of dates represented by the calendar view (Vanos; Figure 5m; Figure 5OO; “FIGS. 5C-5D illustrate exemplary user interfaces for searching through events in a calendar application. In response to the selection (e.g., tap gesture 5032 in FIG. 5B) at a location on the touch-sensitive surface (e.g., touch screen 112) that corresponds to a search field 5034 on the display, the device displays a cursor in the search field, and in response to receiving an input of one or more search characters (e.g., "C" in FIG. 5D), the device searches through events in the calendar application. Events that match the search characters are displayed in a search result window 5036. In some embodiments, the search result window 5036 is scrollable, as indicated by the double sided arrow in FIG. 5C. In some embodiments, upon selection (e.g., tap gesture 5038 in FIG. 5C) of an event from the list of events in the search result window 5036, the device displays a subunit of time that includes the selected event (displaying a calendar view and a scrollable timeline)” [0183]; “In response to is away from the first navigation bar (wherein the first date range is different from a second date range) to a location 5100-d that corresponds to a location along the second navigation bar, as illustrated in FIG. 5XX), the device navigates through a second range of values (e.g., the days in July 2009) that is associated with the second navigation bar (second date range that is displayed on the calendar view) (e.g., 5106 in FIGS. 5WW-5XX)” [0202]; “The navigation user interface also includes (616) a content area (e.g., 5007 in FIGS. 5D-5N) for displaying content associated with subunit regions (e.g., 5006 in FIGS. 5D-5I). For example, in FIG. 5D, the currently selected subunit region 5006-1 corresponds to Nov. 23, 2009, and the content area 5007 (e.g., the area above the navigation bar) displays a representation of events that occur on Nov. 23, 2009, and other information regarding that day. For example, in FIG. 5D, the device displays a "day view" of Nov. 23, 2009, including: a mini-calendar 5040 that displays the location of the day within the month to which it belongs; a list view 5042 that includes a list of all of the events in associated with the selected day, which is scrollable in with some embodiments (e.g., when there are more events than will fit in the list view, a swipe gesture up or down along the list view will scroll the list view); and/or a timeline view 5044 that includes a virtual timeline with the events that are associated with the day. In some embodiments, the timeline view is scrollable” [0210]; “The unit regions and subunit regions are linearly arranged (710) within the navigation bar (linear representation of selected events on the calendar view) in 0230];); 
providing a search tool with a text input element; detecting an input of a search term into the text input element (Vanos; FIGS. 5C-5D illustrate exemplary user interfaces for searching through events in a calendar application. In response to the selection (e.g., tap gesture 5032 in FIG. 5B) at a location on the touch-sensitive surface (e.g., touch screen 112) that corresponds to a search field (providing a search tool with a text input element) 5034 on the display, the device displays a cursor in the search field, and in response to receiving an input of one or more search characters (detecting an input of a search term into the text input element) (e.g., "C" in FIG. 5D), the device searches through events in the calendar application. Events that match the search characters are displayed in a search result window 5036. In some embodiments, the search result window 5036 is scrollable, as indicated by the double sided arrow in FIG. 5C. In some embodiments, upon selection (e.g., tap gesture 5038 in FIG. 5C) of an event from the list of events in the search result window 5036, the device displays a subunit of time that includes the selected event (e.g., Nov. 23, 2009), and ceases to display the search result window 5036, as illustrated in FIG. 5D. [0183];); 
Although Vanos teaches and transforming the user interface to display the event with the search term highlighted on the calendar view (Vanos; metadata 183 includes configurable properties, flags, and/or lists that indicate how event recognizers may metadata 183 includes configurable properties, flags, and/or lists that indicate whether sub-events are delivered to varying levels in the view (metadata is configurable and can adjust the view on the timeline) or programmatic hierarchy. [0133]; “FIGS. 5C-5D illustrate exemplary user interfaces for searching through events in a calendar application. In response to the selection (e.g., tap gesture 5032 in FIG. 5B) at a location on the touch-sensitive surface (e.g., touch screen 112) that corresponds to a search field 5034 on the display, the device displays a cursor in the search field, and in response to receiving an input of one or more search characters (e.g., "C" in FIG. 5D), the device searches through events in the calendar application. Events that match the search characters are displayed in a search result window 5036. In some embodiments, the search result window 5036 is scrollable, as indicated by the double sided arrow in FIG. 5C. In some embodiments, upon selection (e.g., tap gesture 5038 in FIG. 5C) of an event from the list of events in the search result window 5036, the device displays a subunit of time that includes the selected event (displaying the event with the search term)” [0183]; “while displaying content associated with a respective subunit region in the content area, the device visually highlights (628) the respective subunit region in the navigation bar. In some embodiments, the respective (e.g., currently selected) subunit region (e.g., 5006-2 in FIG. 5H) is highlighted by displaying an emphasis ring (e.g., 5054 in FIG. 5H). However, it will be understood that the visual highlighting could include one or more of adjusting the color, saturation, brightness, contrast, color, hue, size or other characteristic of the subunit region. Additionally, it will be understood that in some embodiments the subunit region that is associated with the currently displayed content in the content area is highlighted (highlighted on the calendar view and the timeline) (e.g., the highlighting shows the user the location of the subunit region for the currently displayed subunit region), without regard for the currently selected subunit region” [0216]; FIGS. 11A-11D are flow diagrams illustrating a method 1100 of navigating through a range of values including displaying a callout having text associated with a currently selected value of the range of values (displaying text on the timeline) in accordance with some embodiments. [0279]; a callout (text on timeline) (e.g., 5090 in FIG. 5OO) for a respective value further includes (1118) a graphical representation (e.g., 5096 in FIG. 5OO-5QQ) of an activity level for the respective value. In some embodiments, the graphical representation of the activity level shows a general activity level (e.g., by displaying a "high activity level", "medium activity level" or "low activity level" indicator). In some embodiments, the graphical representation of the activity level shows a number of events (event data on timeline). [0285];). It does not explicitly detail and transforming the user interface to display the event with the search term highlighted on both the calendar view and the timeline.
Vanos does not explicitly detail in response to detecting the input of the search term, locating an event included in the plurality of events matching the search term, wherein one or more of a title, a subject, a summary, a description, or a label of the event matches the search term; and transforming the user interface to display the event with the search term highlighted on both the calendar view and the timeline.
However Sichart teaches in response to detecting the input of the search term, locating an event included in the plurality of events matching the search term (Sichart; display regions, 212 and 214. Each of the display regions, 212 and 214, may correspond to a time period. The display regions, 212 and 214, may or may not be visually marked. In one example, the timeline may be substantially linear. In another example, the timeline may include contiguous time segments arranged in chronological order, such as a calendar or a collection of calendars.  [0030]; The display screen 200 may include visual indicators 206 corresponding to each of the result items included in the search results. Result items may be of any data type and be associated with a date. The visual indicator (highlighted) 206 used may be any symbol, word (search term), phrase, character, or other indicator. In some examples, the visual indicator 206 used may vary based on the data type of a corresponding result item. For example, a triangle might be used for a meeting object and a square for a task object. When a user positions a cursor over a visual indicator 206, the device 102 may display information about the result item corresponding to the visual indicator 206. The information about the result item may include, for example, the exact date and/or time the result item occurred or is planned to occur, the type of result item, a title of the result item, and/or any other information about the result item. [0031]; The visual indicators 206 may not be equidistant from each other on the display, because the position of each of the visual indicators 206 on the display is based on the date associated with each of the result items corresponding to the visual indicators 206. Because the data associated with a result item may be the date that an event corresponding to the result item (event) occurred, the positions of the visual indicator 206 relative to the timeline 202 may provide a temporal context of the event corresponding to the result item. [0032]; The result item viewer 208 may also identify keywords found (match a search term of the search) within a result item. For example, the keywords may be underlined, highlighted, boxed, enlarged, or otherwise emphasized. In FIG. 2, the result item viewer 208 identifies the keywords within the transcript by boxing 220 the keywords. In FIG. 2, the result item viewer 208 also identifies where the keywords were spoken in the audio recording with a vertical line 222. The result item viewer 208 may be configured to initially display the portion of the result item that includes the first occurrence of the keyword or keywords included in the search request. [0035];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Vanos as modified by Sichart which deal with calendar and event coordination, to have combined them by incorporating the calendar presentation and search capabilities (Sichart) with the scrollable linear timeline calendar (Vanos). The motivation to combine is to make the system more efficient and user friendly as it could provide a summary of the user's appointments, the user's task list, and the number of new e-mail messages in the user's inbox. The user may use the project management software and the office suite software to examine details of the currently tracked items. (Sichart [0002];).
Vanos as modified by Sichart does not explicitly detail wherein one or more of a title, a subject, a summary, a description, or a label of the event matches the search term. 
However, Brush teaches in response to detecting the input of the search term, locating an event included in the plurality of events matching the search term, wherein one or more of a title, a subject, a summary, a description, or a label of the event Brush; The system 200 can further employ a search component 208 to facilitate querying data associated with the bifocal calendar view 104. For instance, based on displaying selected date with event data and surrounding dates with event data simultaneously, the user may desire to query the calendar for a particular item, person, event, location, etc (a title, a subject, a summary, a description, or a label of the event). In general, the user 202 can implement a search function that allows a search to find event (locating an event on the calendar) associated with the selected date view (e.g., current date view in a first time-scale) and/or find event associated with the surrounding dates view (e.g., future and/or surrounding dates view in a second time-scale). In other words, a selected date such as Aug. 28, 2006 can be selected displaying event such as lunch meeting at 1:00 pm and a movie date at 7:00 pm. A search can be employed to find related data associated with the movie on Aug. 28, 2006 to provide results such as any other movie, any event with that person, any event with the title of the movie, etc. Moreover, in order to efficiently present results to the user, the results can be identified in the view having surrounding the date Aug. 28, 2006. Therefore, any results can be highlighted, bolded, and/or any other suitable identification technique to ensure the user is aware of such results. [0033];). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Vanos as modified by Sichart and Brush which deal with calendar and event coordination, to have combined them by incorporating the improved calendar user interface (Brush) with the scrollable linear timeline calendar view with two ranges and the calendar presentation and search capabilities (Vanos as Sichart ). The motivation to combine is to make the system more efficient and user friendly as it could provide greater usefulness to scheduling, planning, coordinating, rescheduling, being aware, searching, etc. events associated with a digital (e.g., electronic) calendar (Brush [0003];).
Vanos as modified by Sichart and Brush does not explicitly detail and transforming the user interface to display the event with the search term highlighted on both the calendar view and the timeline.
However, Hogue teaches transforming the user interface to display the event with the search term highlighted on the timeline (Hogue; In step 208, the presentation engine 188 formats the graph of the data. In one embodiment, the presentation engine 188 determines the scale of the graph along the time dimension (transforming the user interface to display the event). For example, if the dates within the search results occur exclusively within one decade or one year, the presentation engine 188 can format the results for display on a timeline that includes just that decade or year, respectively. In one embodiment, the time range to display is selected to be sufficiently large to encompass all dates within the results, and a scale is selected such that the entire time range can be displayed in a window of the user interface without panning or scrolling. In one implementation, the initial time range to display is chosen with less weight given to recent dates because they are so prevalent on the web. For example, if there are ten dates in the 1960's and five dates in the 2000's, the timeline may be presented as a view of just the 1960's, because the recent dates may be less relevant. In another embodiment, a default time frame and/or time scale is used. Similarly, presentation engine 188 can determine the scale of the vertical 0031]; In the example of FIG. 3A, a title 307 appears above the date range 310 and the timeline 312 itself. In one implementation, the title 307 includes the search terms used (display the event with the search term highlighted on the timeline). The date range 310 indicates the time period of the timeline 312. The timeline 312 includes a histogram of the search results that fall within the date range 310 of the timeline 312. In the example shown in FIG. 3A, the timeline 312 provides a visualization of the distribution of the dates represented in the results set; there is a cluster of results having dates in the 1940's and a cluster of results have dates in the 1960's, with a few other dates spread 0034];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Vanos as modified by Sichart and Brush and Hogue which deal with calendar and event coordination, to have combined them by incorporating displaying the search terms over the timeline (Hogue) with the improved calendar user interface and  the scrollable linear timeline calendar view with two ranges and the calendar presentation and search capabilities (Vanos as modified by Sichart and Brush). The motivation to combine is to make the system more efficient and user friendly as it could provide a greater relevancy determination given the initial search parameters, in chronological order (Hogue [0006];).
Vanos as modified by Sichart and Brush and Hogue teaches transforming the user interface to display enabling display of the event with the search term highlighted on both the calendar view (Vanos; [0133]; [0216]; [0285];) and the timeline (Hogue; [0031]; [0036];).

	




	

detect a second event included in the plurality of events falling within at least one of the first plurality of dates and the second plurality of dates that does not match the search term (Hogue; In the example of FIG. 3A, a title 307 appears above the date range 310 and the timeline 312 itself. In one implementation, the title 307 includes the search terms used. The date range 310 indicates the time period of the timeline 312. The timeline 312 includes a histogram of the search results that fall within the date range 310 of the timeline 312. In the example shown in FIG. 3A, the timeline 312 provides a visualization of the distribution of the dates represented in the results set; there is a cluster of results having dates in the 1940's and a cluster of results have dates in the 1960's, with a few other dates spread throughout the century. In one embodiment, the histogram is only representative of the dates within the highest ranking results (and the second plurality of dates that does not match the search term), for example twenty or 100 highest ranking results. In another embodiment, the histogram is representative of the distribution of dates relevant to the search terms for the entire set of results. [0034];), 
and transform the user interface to hide the second event on at least one of the calendar view and the timeline (Vanos; In conjunction with touch screen 112, display system controller 156, contact module 130, graphics module 132, and text input module 134, search module 151 includes executable instructions to search for text, music, sound, image, video, and/or other files in memory 102 that match one or more search criteria (e.g., one or more user-specified search terms) in accordance with user 0107]; the definition for a respective event 187 also includes delayed actions that delay delivery of the event information until after it has been determined whether the sequence of sub-events does or does not correspond to the event recognizer's event type (does not match the search term).  [0131]; This embodiment is particularly advantageous in situations where the user is searching for a preexisting event, and is thus more likely to be looking for dates/times that include a large number of events (detect a second event included in the plurality of events that does not match the search term). It will be understood that, in accordance with these embodiment, if the first activity-level metric is lower than the second activity-level metric, the preliminary updated position of the focus region would be shifted to the left, because shifting the update focus region to the left would display more subunits that were associated with a large number of events. [0278]; if the device detects a third part of the multipart gesture (e.g., movement of the contact from the second position 5086-b to a third position 5086-c that is at a location on the touch-sensitive surface that corresponds to a location on the display that is proximate to the representation of the first value of the range of values), in response, the device selects the first value (e.g., Jul. 2, 2010) in the range of values and displays a callout (e.g., 5090 in FIG. 5QQ) including a further updated first region (e.g., 5092-1 in FIG. 5QQ), a further updated second region (e.g., 5092-2 in FIG. 5QQ) and a further updated third region (e.g., 5092-3 in FIG. 5QQ). However, because the first text is shorter than the second text, the regions do not need to be expanded further. Moreover, each of the regions retains its size (e.g., as it was expanded to fit the second text), even though the regions no longer need to have the expanded size in order to fit the first text. This hysteresis behavior in the callout 5090, Reducing visual jitter increases the efficiency of the machine-human interface by removing unnecessary distractions from the user (enable hiding of the second event on at least one of the calendar view and the timeline), thereby reducing the cognitive burden on the user and enabling the user to perform operations on the device (e.g., navigating to a value in the range of values) more quickly and conserving energy and battery life on the device. [0290];).


Claim 18 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable, except for:
detecting an activation of a people selection control, and in response to detecting the activation of the people selection control, sharing of the event with one or more users associated with the people selection control (Sichart; Figure 2; The snapshot window 210 may provide an interactive view by including one or more user input controls, 224, 226, 228, 230 and 232, to browse or search the data. Examples of such user input controls include a meeting viewer control (detecting an activation of a people selection control) 224, a project browser control 226, a project task list control 228, a calendar control 230, and file browser control 232. The user input controls may be any user input controls including standard controls, such as text fields, radio buttons, and grid controls. [0037]; In one example, the database 104 may include communication data and project data, such as e-mails, phone calls, recordings of phone calls, conference calls, recordings of conference calls, meetings, audio recordings of meetings, instant messages, project phases, project milestones, tasks, task lists, project documents, and project metadata. The communication data may be associated with one or more projects. The different types of communication data may be associated with a planned date of occurrence and/or a date of occurrence. A project is a collaborative enterprise that is planned to achieve a particular goal or set of goals. The project may be a temporary enterprise or an on-going enterprise. The project may or may not have team members (sharing of the event with one or more users associated with the people selection control). The snapshot window 210 may be a dashboard or portal for viewing data associated with a project as the portal would have looked as of the selected date. The portal provides a unified access point and is designed to aggregate and personalize information through application-specific portlets, 224, 226, 228, 230, and 232. For example, in FIG. 2, the selected date is Feb. 11, 2007. A team calendar portlet 230 indicates that the snapshot in time is the selected date. A task list portlet 228 displays tasks due on the selected date, where the tasks were specific to the project and the assignees are involved with the project. A file browsing portlet 232 displays project related files that are available for browsing as of the selected date. Thus, the portal provides a unified way to access different types of communication data and 0041];). The motivation to combine is the same as previously presented.

	

As for claim 2, Vanos as modified by Sichart and Brush and Hogue teaches the method of claim 1, further comprising:
detecting the search term to include one or more from a set of: 
a category, an attendees, a group, a content of document associated with the event (Sichart; In one example, the database 104 may include communication data and project data (one or more documents associated with the event), such as e-mails, phone calls, recordings of phone calls, conference calls, recordings of conference calls, meetings, audio recordings of meetings, instant messages, project phases (one or more categories), project milestones, tasks, task lists, project documents, and project metadata. The communication data may be associated with one or more projects. The different types of communication data may be associated with a planned date of occurrence and/or a date of occurrence. A project is a collaborative enterprise that is planned to achieve a particular goal or set of goals. The project may be a temporary enterprise or an on-going enterprise. The project may or may not have team members. The snapshot window 210 may be a dashboard or portal for viewing data associated with a project as the portal would have looked as of the selected date. The portal provides a unified access point and is designed to aggregate and personalize information through application-specific portlets, 224, 226, 228, 230, and 232. For example, in FIG. 2, the selected date is Feb. 11, 2007. A team calendar portlet 230 assignees are involved with the project (one or more attendees, one or more groups). A file browsing portlet 232 displays project related files that are available for browsing as of the selected date. Thus, the portal provides a unified way to access different types of communication data and project data related to the project. [0041];). The motivation to combine is the same as previously provided. 


As for claim 4, Vanos as modified by Sichart and Brush and Hogue teaches the method of claim 1, further comprising: 
in response to detecting the input of the search term: detecting a second  event included in the plurality of events that does not match the search term; and transforming the user interfae to hide the second event within both the calendar view and the timeline (Vanos; In conjunction with touch screen 112, display system controller 156, contact module 130, graphics module 132, and text input module 134, search module 151 includes executable instructions to search for text, music, sound, image, video, and/or other files in memory 102 that match one or more search criteria (e.g., one or more user-specified search terms) in accordance with user instructions. [0107]; the definition for a respective event 187 also includes delayed actions that delay delivery of the event information until after it has been determined whether the sequence of sub-events does or does not correspond to the event recognizer's event type (does not match the search term).  [0131]; This embodiment is particularly advantageous in situations searching for a preexisting event, and is thus more likely to be looking for dates/times that include a large number of events (detect a second event included in the plurality of events that does not match the search term). It will be understood that, in accordance with these embodiment, if the first activity-level metric is lower than the second activity-level metric, the preliminary updated position of the focus region would be shifted to the left, because shifting the update focus region to the left would display more subunits that were associated with a large number of events. [0278]; if the device detects a third part of the multipart gesture (e.g., movement of the contact from the second position 5086-b to a third position 5086-c that is at a location on the touch-sensitive surface that corresponds to a location on the display that is proximate to the representation of the first value of the range of values), in response, the device selects the first value (e.g., Jul. 2, 2010) in the range of values and displays a callout (e.g., 5090 in FIG. 5QQ) including a further updated first region (e.g., 5092-1 in FIG. 5QQ), a further updated second region (e.g., 5092-2 in FIG. 5QQ) and a further updated third region (e.g., 5092-3 in FIG. 5QQ). However, because the first text is shorter than the second text, the regions do not need to be expanded further. Moreover, each of the regions retains its size (e.g., as it was expanded to fit the second text), even though the regions no longer need to have the expanded size in order to fit the first text. This hysteresis behavior in the callout 5090, where the regions in the callout 5090 are dynamically resized to fit larger text as new values in the range of values are selected, but does not shrink back down to its original size as the new values are selected reduces visual jitter by reducing the number of resizing operations performed on the callout. For example, instead of resizing the callout every time that a new value is Reducing visual jitter increases the efficiency of the machine-human interface by removing unnecessary distractions from the user (enable hiding of the second event on at least one of the calendar view and the timeline), thereby reducing the cognitive burden on the user and enabling the user to perform operations on the device (e.g., navigating to a value in the range of values) more quickly and conserving energy and battery life on the device. [0290];). The motivation to combine is the same as previously presented. 


As for claim 5, Vanos as modified by Sichart and Brush and Hogue teaches the method of claim 1, further comprising: 
providing a time range control to set a time range for locating the event (Sichart; The device 102 may position the visual indicator 206 of the corresponding result item along the timeline 202 based on the date associated with the result item. If the date is not included in one of the time periods, 212 or 214 of the timeline 202, the device 102 may not display the visual indicator 206 corresponding to the result item. If the date is included in a time period (time range), 212 or 214, of the timeline 202, the device 102 may position the visual indicator 206 in the display region, 212 or 214 that corresponds to the time period. In substantially linear timeline examples, if a percentage of the time period has elapsed as of the date, the device 102 may position the visual indicator 206 along the timeline offset from a start of the timeline 202 by the percentage of the length event corresponding to the result item. [0032]; In some examples, a user may vary the level of detail shown in the snapshot window 210. For example, the user may drag a first adjustment handle 242 and/or a second adjustment handle 244 away from the other, increasing a time span of interest (providing a time range control to expand the search to include additional event based on the time range). The user may also drag the first adjustment handle 242 and/or the second adjustment handle 244 toward each other, decreasing the time span of interest. If the time span of interest is less than a determined amount, then the device 102 may display detailed information about the selected date. If the time span of interest is more than the determined amount, then the device 102 may display an overview of the information. The time span of interest may be selected using any method for making adjustments, such as with a scrollbar, a list box, a check box, or clicking. The determined amount may be configured by the user or configured at a system level based on the scale of the timeline 202 or other factor. [0045];). The motivation to combine is the same as previously presented. 




As for claim 10, Vanos as modified by Sichart and Brush and Hogue teaches the method of claim 8, further comprising: 
providing a current date label on the timeline (Vanos; See Figure 5F, item 5048-a). The motivation to combine is the same as previously presented. 


As for claim 13, Vanos as modified by Sichart and Brush and Hogue teaches the device of claim 12, wherein the processor is further configured to: detect a selection action on the first event on the timeline (Sichart; The display screen 200 may include a timeline 202, a time selector 204, visual indicators 206, a result item viewer 208, and a snapshot window 210. The display screen 200 may include additional, different, or fewer user interface components. [0029]; In addition to the timeline 202 and the visual indicators 206, the display screen 200 may include a time selector 204. The time selector 204 may be any user input control or collection of user input controls operable to receive a selection signal from the input device (detect a selection action) 114, where the selection signal indicates a user's selection of a given date on the timeline 202. For example, the time selector (one of the event on the timeline) 204 may be a list box, a combo box, a collection of buttons, or a thumb of a scrollbar and/or arrows of a scrollbar. [0033];);
Sichart; The display screen 200 may include visual indicators 206 corresponding to each of the result items included in the search results. Result items may be of any data type and be associated with a date. The visual indicator 206 used may be any symbol, word, phrase, character, or other indicator. In some examples, the visual indicator 206 used may vary based on the data type of a corresponding result item. For example, a triangle might be used for a meeting object and a square for a task object. When a user positions a cursor over a visual indicator 206, the device 102 may display information about the result item (display an event peek) corresponding to the visual indicator 206. The information about the result item may include, for example, the exact date and/or time the result item occurred or is planned to occur, the type of result item, a title of the result item, and/or any other information about the result item. [0031];). The motivation to combine is the same as previously presented. 



As for claim 14, Vanos as modified by Sichart and Brush and Hogue teaches the device of claim 12, wherein the processor  is further configured to: provide one or more from a set of: a title of the first event, a location of the first event, a time of the first event, a description of the first event, and a creator of the first event in the event peek (Sichart; A system for displaying search results along a timeline may include any device or devices operable to generate a user interface. A user interface permits a user to manipulate the system and permits the system to produce the effects of the user's set of goals (one or more from a set). For example, the goal or set of goals of a project are associated with the project. An example of a goal may be to complete the design of a new product. Communications such as e-mails, phone calls, conference calls, and meetings that contain information relating to the project may also be associated with the project. Visual indicators of the search results may be displayed along the timeline. The visual indicators may indicate at what point in time each result item in the search result occurred or is scheduled to occur. Information may also be displayed, where the information is retrieved from the database and is limited to data stored in the database as of a particular date. [0012]; In one example, the database 104 may include communication data and project data, such as e-mails, phone calls, recordings of phone calls, conference calls, recordings of conference calls, meetings, audio recordings of meetings, instant messages, project phases, project milestones, tasks, task lists, project documents, and project metadata (title of the event, a location of the event, a time of the event, a description of the event). The communication data may be associated with one or more projects. The different types of communication data may be associated with a planned date of occurrence and/or a date of occurrence. A project is a collaborative enterprise that is planned to achieve a particular goal or set of goals. The project may be a temporary enterprise or an on-going enterprise. The project may or may not have team members (creator of the event in the event peek). The snapshot window 210 may be a dashboard or portal for viewing data associated with a project as the portal would have looked as of the selected date. The portal provides a unified access point and is designed to aggregate and personalize information through application-specific portlets, 224, 226, 228, 230, and 232. For example, in FIG. 2, the selected date is Feb. 11, 2007. A team calendar portlet 230 indicates that the snapshot in time is the selected date. A task list portlet 228 displays tasks due on the selected date, where the tasks were specific to the project and the assignees are involved with the project. A file browsing portlet 232 displays project related files that are available for browsing as of the selected date. Thus, the portal provides a unified way to access different types of communication data and project data related to the project. [0041];). The motivation to combine is the same as previously presented. 


As for claim 15, Vanos as modified by Sichart and Brush and Hogue teaches the device of claim 12, wherein the processor  is further configured to: provide a person selection control (Sichart; In one example, the database 104 may include communication data and project data, such as e-mails, phone calls, recordings of phone calls, conference calls, recordings of conference calls, meetings, audio recordings of meetings, instant messages, project phases, project milestones, tasks, task lists, project documents, and project metadata. The communication data may be associated with one or more projects. The different types of communication data may be associated with a planned date of occurrence and/or a date of occurrence. A project is a collaborative enterprise that is planned to achieve a particular goal or set of goals. The project may be a temporary enterprise or an on-going enterprise. The project may or may not have task list portlet 228 displays tasks due on the selected date, where the tasks were specific to the project and the assignees (people selection controls that select a  event on the timeline associated with a user) are involved with the project. A file browsing portlet 232 displays project related files that are available for browsing as of the selected date. Thus, the portal provides a unified way to access different types of communication data and project data related to the project. [0041];). The motivation to combine is the same as previously presented. 



As for claim 16, Vanos as modified by Sichart and Brush and Hogue teaches the device of claim 15, wherein the processor  is further configured to: detect an activation of the person selection control (Sichart; In one example, the database 104 may include communication data and project data, such as e-mails, phone calls, recordings of phone calls, conference calls, recordings of conference calls, meetings, audio recordings of meetings, instant messages, project phases, project milestones, tasks, task lists, project documents, and project metadata. The communication data may be associated with one assignees are involved with the project. A file browsing portlet 232 displays project related files that are available for browsing as of the selected date. Thus, the portal provides a unified way to access different types of communication data and project data (detect an activation of one of the one or more people selection controls) related to the project. [0041];);
in response to detecting the activation of the person selection control, provide the first event on the timeline when the first, event is associated with the user represented by the person selection control (Sichart; In addition to or instead of the result item viewer 208, the device 102 may display the result item or a portion of the result item within the snapshot window 210 using a second result item viewer 224. The second result item viewer 224 may be the same or different from the first 208. In FIG. 2, a portion of the result item is displayed in the meeting viewer control 224. In this example, 0039];); 
and hide a non-selected  event (Sichart; When searching communication data, it may be desirable to add a condition to the search request in order to limit the search results to those containing keywords (hide a non-selected  event) spoken or written by a given person. Any method of entering a condition to a search now known or later discovered may be used. For example, a user may optional identify a speaker by selecting the speaker from a list of speakers using a list box. [0044];). The motivation to combine is the same as previously presented. 


As for claim 17, Vanos as modified by Sichart and Brush and Hogue teaches the device of claim 15, wherein the processor is further configured to: detect an activation of the person selection control (Sichart; A system for displaying search results along a timeline may include any device or devices operable to generate a user interface. A user interface permits a user to manipulate the system and permits the system to The search may be of information associated in some way with a project. A project is a collaborative enterprise that is planned to achieve a particular goal or set of goals (activation of one of the one or more people selection controls). For example, the goal or set of goals of a project are associated with the project. An example of a goal may be to complete the design of a new product. Communications such as e-mails, phone calls, conference calls, and meetings that contain information relating to the project may also be associated with the project. Visual indicators of the search results may be displayed along the timeline. The visual indicators may indicate at what point in time each result item in the search result occurred or is scheduled to occur. Information may also be displayed, where the information is retrieved from the database and is limited to data stored in the database as of a particular date. [0012];);
in response to detecting the activation of the person selection control, share the first event with a user represented by the person selection control (Sichart; Figure 2; In addition to or instead of the result item viewer 208, the device 102 may display the result item or a portion of the result item within the snapshot window 210 using a second result item viewer ( event on the timeline associated with the user) 224. The second result item viewer 224 may be the same or different from the first 208. In FIG. 2, a portion of the result item is displayed in the meeting viewer control 224. In this example, the second meeting viewer control 224 displays thumbnail images of the meeting participants. The second meeting viewer control 224 may use a visual cue 234 to indicate which of the meeting participants spoke the keyword identified in the first first result item viewer 208 may be linked with the second result item viewer (share the  event on the timeline associated with the user represented by the people selection control) 208. [0039];). The motivation to combine is the same as previously presented. 


As for claim 19, Vanos as modified by Sichart and Brush and Hogue teaches the device of claim 18, wherein the instructions further compromise:
detecting a selection action on one of the event on the timeline (Sichart; The display screen 200 may include a timeline 202, a time selector 204, visual indicators 206, a result item viewer 208, and a snapshot window 210. The display screen 200 may include additional, different, or fewer user interface components. [0029]; In addition to the timeline 202 and the visual indicators 206, the display screen 200 may include a time selector 204. The time selector 204 may be any user input control or collection of user input controls operable to receive a selection signal from the input device (detect a selection action) 114, where the selection signal indicates a user's selection of a given date on the timeline 202. For example, the time selector (one of the event on the timeline) 204 may be a list box, a combo box, a collection of buttons, or a thumb of a scrollbar and/or arrows of a scrollbar. [0033];);
Sichart; A system for displaying search results along a timeline may include any device or devices operable to generate a user interface. A user interface permits a user to manipulate the system and permits the system to produce the effects of the user's manipulation. The search results may be received from a database. The search may be of information associated in some way with a project. A project is a collaborative enterprise that is planned to achieve a particular goal or set of goals (one or more from a set). For example, the goal or set of goals of a project are associated with the project. An example of a goal may be to complete the design of a new product. Communications such as e-mails, phone calls, conference calls, and meetings that contain information relating to the project may also be associated with the project. Visual indicators of the search results may be displayed along the timeline. The visual indicators may indicate at what point in time each result item in the search result occurred or is scheduled to occur. Information may also be displayed, where the information is retrieved from the database and is limited to data stored in the database as of a particular date. [0012]; In one example, the database 104 may include communication data and project data, such as e-mails, phone calls, recordings of phone calls, conference calls, recordings of conference calls, meetings, audio recordings of meetings, instant messages, project phases, project milestones, tasks, task lists, project documents, and project metadata (title of the event, a location of the event, a time of the event, a description of the event). The communication data may be associated with one or more projects. The different types date of occurrence and/or a date of occurrence. A project is a collaborative enterprise that is planned to achieve a particular goal or set of goals. The project may be a temporary enterprise or an on-going enterprise. The project may or may not have team members (creator of the event in the event peek). The snapshot window 210 may be a dashboard or portal for viewing data associated with a project as the portal would have looked as of the selected date. The portal provides a unified access point and is designed to aggregate and personalize information through application-specific portlets, 224, 226, 228, 230, and 232. For example, in FIG. 2, the selected date is Feb. 11, 2007. A team calendar portlet 230 indicates that the snapshot in time is the selected date. A task list portlet 228 displays tasks due on the selected date, where the tasks were specific to the project and the assignees are involved with the project. A file browsing portlet 232 displays project related files that are available for browsing as of the selected date. Thus, the portal provides a unified way to access different types of communication data and project data related to the project. [0041];). The motivation to combine is the same as previously presented. 


As for claim 20, Vanos as modified by Sichart and Brush and Hogue teaches the device of claim 18, wherein the instructions further comprise: providing a time range control to set a time range for locating the event matching the search term (Sichart; The device 102 may position the visual indicator 206 of the corresponding result item along the timeline 202 based on the date associated with the result item. If the date is not time period (time range), 212 or 214, of the timeline 202, the device 102 may position the visual indicator 206 in the display region, 212 or 214, that corresponds to the time period. In substantially linear timeline examples, if a percentage of the time period has elapsed as of the date, the device 102 may position the visual indicator 206 along the timeline offset from a start of the timeline 202 by the percentage of the length of the display region, 212 or 214. When the device 102 displays the visual indicators 206 along the timeline 202, each of the visual indicators 206 may be included in the timeline 202, proximate to the timeline 202, and/or aligned with the appropriate position on the timeline 202. The visual indicators 206 may not be equidistant from each other on the display, because the position of each of the visual indicators 206 on the display is based on the date associated with each of the result items corresponding to the visual indicators 206. Because the data associated with a result item may be the date that an event corresponding to the result item occurred, the positions of the visual indicator 206 relative to the timeline 202 may provide a temporal context of the event corresponding to the result item. [0032]; In some examples, a user may vary the level of detail shown in the snapshot window 210. For example, the user may drag a first adjustment handle 242 and/or a second adjustment handle 244 away from the other, increasing a time span of interest (providing a time range control to expand the search to include additional event based on the time range). The user may also drag the first adjustment handle 242 and/or the second adjustment handle 244 toward each other, decreasing the time span of interest. If the time span of interest is less than 0045];); 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vanos as modified by Sichart and Brush and Hogue, as applied above, in view of Heinley et al., U.S. PGPub Number 20080294663 (Hereinafter Heinley). 

As for claim 7, Vanos as modified by Sichart and Brush and Hogue teaches a method executed on a computing device to search and locate an event on a calendar with a timeline, the method comprising:
sharing the search term with an authorized external entity that includes one or more from a set of: a user and an application (Sichart; In one example, the database 104 may include communication data and project data (one or more documents associated with the event), such as e-mails, phone calls, recordings of phone calls, conference calls, recordings of conference calls, meetings, audio recordings of meetings, instant messages, project phases (one or more categories), project milestones, tasks, task lists, project documents, and project metadata (the search term). The communication data may be associated with one or more projects. The project is a collaborative enterprise (sharing the search term with an authorized external entity) that is planned to achieve a particular goal or set of goals. The project may be a temporary enterprise or an on-going enterprise. The project may or may not have team members. The snapshot window 210 may be a dashboard or portal for viewing data associated with a project as the portal would have looked as of the selected date. The portal provides a unified access point and is designed to aggregate and personalize information through application-specific portlets, 224, 226, 228, 230, and 232. For example, in FIG. 2, the selected date is Feb. 11, 2007. A team calendar portlet 230 indicates that the snapshot in time is the selected date. A task list portlet 228 displays tasks due on the selected date, where the tasks were specific to the project and the assignees are involved with the project (one or more attendees, one or more groups). A file browsing portlet 232 displays project related files that are available for browsing as of the selected date. Thus, the portal provides a unified way to access different types of communication data and project data related to the project. [0041];) ;
and sharing of the event with the authorized external entity (Sichart; In one example, the database 104 may include communication data and project data (one or more documents associated with the event), such as e-mails, phone calls, recordings of phone calls, conference calls, recordings of conference calls, meetings, audio recordings of meetings, instant messages, project phases (one or more categories), project milestones, tasks, task lists, project documents, and project metadata (the search term). The communication data may be associated with one or project is a collaborative enterprise (sharing the search term with an authorized external entity) that is planned to achieve a particular goal or set of goals. The project may be a temporary enterprise or an on-going enterprise. The project may or may not have team members. The snapshot window 210 may be a dashboard or portal for viewing data associated with a project as the portal would have looked as of the selected date. The portal provides a unified access point and is designed to aggregate and personalize information through application-specific portlets, 224, 226, 228, 230, and 232. For example, in FIG. 2, the selected date is Feb. 11, 2007. A team calendar portlet 230 indicates that the snapshot in time is the selected date. A task list portlet 228 displays tasks due on the selected date, where the tasks were specific to the project and the assignees are involved with the project (one or more attendees, one or more groups). A file browsing portlet 232 displays project related files that are available for browsing as of the selected date. Thus, the portal provides a unified way to access different types of communication data and project data related to the project. [0041];).
Vanos as modified by Sichart and Brush does not explicitly detail sharing the search term with an authorized external entity that includes one or more from a set of: a social network.
However, Heinley teaches sharing of the search term with an authorized external entity that includes one or more from a set of: a social network (Heinley; Additionally, the user may be able to combine a plurality of timelines into a single view so the interrelations of the plurality of timelines can be reviewed and explored. For example, combined timelines may become a social network where different users may be able to share information (sharing the search term with an authorized external entity that includes one or more from a set of: a social network) in a time ordered visual way. In embodiments, a user may be able to choose which of the timelines or portions of timelines he wants to make publicly available. A user may make a timeline completely public or completely private, partially public or partially private. A user may choose to make a subset of timelines completely public, and another subset of timelines completely private, and so forth. A user may be able to extend invitations to persons to whom he chooses to grant timeline access. In making timelines or portions of timelines publicly available, a user may be able to select individuals, groups, or some other  general public to whom to give access to the timeline information. [0039]; In embodiments, the user may input information into timelines by requesting information from the datafeed generator (sharing the event with the authorized external entity) 102, directly inputting information, using information templates, adding tags to various external inputs, or the like. The user may 
It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Vanos as modified by Sichart and Brush and Hogue and Heinley to have combined them. The motivation to combine is to incorporate the user search inputs and timeline displays (Heinley) with the collaborative calendar search capabilities (Vanos as modified by Sichart and Brush). This would make the system more efficient and user friendly as it would allow the user access to quicker calendar timeline data with more robust results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158